Exhibit 10.1

 

MODIFICATION NO. 1 TO

MISSION ENERGY HOLDING COMPANY

AMENDED AND RESTATED TAX ALLOCATION AGREEMENT

 

This Modification No. 1 (“Modification”) dated as of November 15, 2012, to the
Mission Energy Holding Company Amended and Restated Tax Allocation Agreement
(“Agreement”) entered into as of February 13, 2012, by and between Mission
Energy Holding Company, a Delaware corporation (“MEHC”), Edison Mission Energy,
a Delaware corporation (“EME”) and Capistrano Wind Holdings, Inc. a Delaware
corporation (“CWHoldCo”) (together, the “First Tier Subsidiaries”), is issued by
MEHC pursuant to Section 5 of the Agreement.

 

RECITALS

 

A.                                    Edison Mission Group, a California
corporation (“EMG”), and its wholly owned subsidiaries, Edison Capital, Edison
Enterprises, Edison O&M Services, MEHC and Mission Land Company entered into the
Edison Mission Group and First Tier Subsidiaries Amended and Restated Tax
Allocation Agreement dated as of February 13, 2012 (“EMG Agreement”).

 

B.                                    On November 15, EMG modified the EMG
Agreement (“EMG Agreement Modification”).

 

C.                                    Section 5 of the Agreement provides that
the Agreement is modified to the same extent and as of the same effective date
as the modification of the EMG Agreement.

 

D.                                    This Modification reflects the
modification deemed made under Section 5 of the Agreement as a result of the EMG
Agreement Modification.

 

E.                                     Terms used and not defined herein have
the meanings given them in the Agreement.

 

MODIFICATION

 

NOW, THEREFORE, the Agreement is modified to reflect the EMG Agreement
Modification as follows:

 

Section 1.                                          Modification of Section 5. 
Section 5 of the Agreement is modified to add at the end thereof the following: 
“Notwithstanding anything in this Agreement to the contrary, this Agreement
shall expire by its terms with respect to EME and its Lower Tier Subsidiaries at
the close of the tax year ending December 31, 2013, unless sooner terminated or
extended with respect to EME and its Lower Tier Subsidiaries in accordance with
this Agreement.  Any termination or expiration shall not relieve any person of
any obligation arising under this Agreement with respect to any tax year
commencing prior to the date of termination or expiration.”

 

Section 2.                                          Modification of Recital C. 
Recital C is modified to add at the end thereof the following:  “On and as of
November 15, 2012 EMG modified the EMG Agreement to provide that for purposes of
the EMG Agreement, with respect to taxable periods ending after the year of
termination or expiration of this Agreement with respect to EME, the term
‘Subsidiaries’ does not include EME or any of EME’s direct or indirect
subsidiaries (‘EMG Agreement Modification’).”

 

--------------------------------------------------------------------------------


 

Section 3.                                          Modification of Recital D. 
Recital D is modified to add at the end thereof the following:  “To properly
reflect the EMG Agreement Modification, for purposes of this Agreement, with
respect to taxable periods ending after the year of termination or expiration of
this Agreement with respect to EME, the terms ‘First Tier Subsidiaries’ and
‘Subsidiaries’ do not include EME, and the term ‘Subsidiaries’ does not include
any of EME’s direct or indirect subsidiaries.”

 

Section 4.                                          Effective Date.  This
Modification is effective as of November 15, 2012.

 

MEHC executes this Modification by its signature of its authorized officer, as
of the effective date hereof.

 

 

MISSION ENERGY HOLDING COMPANY

 

 

 

/s/ Mark C. Clarke

 

 

 

 

 

Name: Mark C. Clarke, President

 

Duly Authorized Representative

 

 

--------------------------------------------------------------------------------